DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2020 is being considered by the examiner.
Status of Claims
This office action is in response to “Claims filed on 2/28/2022”.  Applicant’s amendments of claims 1, 3, 7 and 9; cancellation of claims 4-6, 10-12 with the same reply have been entered by the Examiner.  Upon entry of the amendments, claims 1-3, 7-9 are pending wherein claims 1 and 7 are independent.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the wire” in line 3 and Claim 7 recites the limitation “the wire” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-3 and 8-9 inherit the discrepancies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lyn et al (US 2015/0322586 A1 hereinafter Lyn) in view of Yamada et al (US 2016/0104867 A1 hereinafter Yamada).
Regarding Claim 1, Lyn discloses:  A noble metal-coated silver wire for ball bonding comprising a noble metal coating layer on a core material made of pure silver or a silver alloy [0007], 
the noble metal coating layer comprises a palladium intermediate layer and a gold skin layer [0008], Examiner notes that the coating material is selected from one or more of gold, palladium, platinum and rhodium. Thus, one of ordinary skilled in the art would find it obvious to form an intermediate palladium layer and a gold skin layer on the core silver wire.
Lyn does not disclose: wherein the wire contains at least one sulfur group element,
a palladium content relative to an entire wire is between 0.01 mass% or more and 5.0 mass% or less,
a gold content relative to the entire wire is between 1.0 mass% or more and 6.0 mass% or less, and
a content of the sulfur group element relative to the entire wire is between 0.1 mass ppm or more and 100 mass ppm or less.
However, the Applicant has not disclosed that having the palladium content, the gold content in a specific range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, Lyn discloses in [0012,0013,0015,0016,0018] that the addition of a noble metal coating on the silver wire leads to an ideal low cost gold wire replacement option along with regards to the formation of a free air ball (FAB) in atmospheric conditions and uniform distribution of the coating material on the FAB and thus one of ordinary skilled in the art would experiment with various mass% of Palladium and Gold to arrive at the claimed limitation to achieve the advantages above. Thus, the Pd and Au mass% would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “Pd and Au mass%” as a "result effective variable”, and arrive at the recited limitation.
However, Yamada discloses in [0021, 0022] that the silver wire contains at least one sulfur group element [0022], and a content of the sulfur group element relative to the entire wire is 0.1 mass ppm or more and 100 mass ppm or less (Sulfur content is less than 1ppm in [0022]).
References Lynn and Yamada are analogous art because they both are directed to bonding wires used in semiconductor packaging and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Lyn with the specified features of Yamada because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Yamada and Lyn so that the silver wire contains at least one sulfur group element, and a content of the sulfur group element relative to the entire wire is 0.1 mass ppm or more and 100 mass ppm or less as taught by Yamada in Lyn’s device since, this prevents leaning failures and spring failures in Silver bond wire [0017].
Regarding Claim 2, Lyn and Yamada disclose:  The noble metal-coated silver wire for ball bonding according to claim 1, Lyn further discloses: wherein the noble metal coating layer further comprises a gold intermediate layer on a core material surface of the palladium intermediate layer. Examiner notes that the claim does not specify which surface of the palladium intermediate layer is the core material surface (closer to silver core material or farthest from silver core material) and hence, Examiner is reading the core material surface to be an outer surface of the palladium intermediate layer that is farthest from the silver core layer. Since there is a gold layer formed on the palladium layer, an inner portion of the gold layer (closer to palladium intermediate layer) as the gold intermediate layer and the outer most portion of the gold layer is being used to read on the claimed gold skin layer.
Regarding Claim 3, Lyn and Yamada disclose:  The noble metal-coated silver wire for ball bonding according to claim 1.
Lyn does not disclose: wherein the core material further contains copper, and a copper content relative to the entire wire is between 0.005 mass% or more and 2.0 mass% or less.
However, Yamada discloses in [0021] that the silver wire contains at least one or more of Pd,, Cu, Au, Zn, Pt, Ge, Sn, Ti and Ni and a copper content relative to the entire wire is 0.005 mass% or more and 2.0 mass% or less (Cu content is less than 0.01 mass% to 8 mass%)[0021]).
References Lynn and Yamada are analogous art because they both are directed to bonding wires used in semiconductor packaging and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Lyn with the specified features of Yamada because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Yamada and Lyn so that the core material further contains copper, and a copper content relative to the entire wire is 0.005 mass% or more and 2.0 mass% or less  as taught by Yamada in Lyn’s device since, this prevents leaning failures and spring failures in Silver bond wire [0017].

Regarding Claim 7, Lyn discloses:  A semiconductor device comprising at least one semiconductor chip connected by a noble metal-coated silver wire for ball bonding [0002, 0006, 0007],
Wherein the noble metal-coated silver wire for ball bonding comprises a noble metal coating layer on a core material made of pure silver or a silver alloy (abstract),
the noble metal coating layer comprises a palladium intermediate layer and a gold skin layer [0008], Examiner notes that the coating material is selected from one or more of gold, palladium, platinum and rhodium. Thus, one of ordinary skilled in the art would find it obvious to form an intermediate palladium layer and a gold skin layer on the core silver wire.
Lyn does not disclose: at least one semiconductor chip and a lead frame or a substrate, in which an electrode of the semiconductor chip and an electrode of the lead frame, the electrode of the semiconductor chip and an electrode of the substrate, or electrodes of multiple semiconductor chips are connected by a noble metal-coated silver wire for ball bonding,
wherein the wire contains at least one sulfur group element,
a palladium content relative to an entire wire is between 0.01 mass% or more and 5.0 mass% or less,
a gold content relative to the entire wire is between 1.0 mass% or more and 6.0 mass% or less, and
a content of the sulfur group element relative to the entire wire is 0.1 mass ppm or more and 100 mass ppm or less.
However, the Applicant has not disclosed that having the palladium content, the gold content in a specific range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, Lyn discloses in [0012,0013,0015,0016,0018] that the addition of a noble metal coating on the silver wire leads to an ideal low cost gold wire replacement option along with regards to the formation of a free air ball (FAB) in atmospheric conditions and uniform distribution of the coating material on the FAB and thus one of ordinary skilled in the art would experiment with various mass% of Palladium and Gold to arrive at the claimed limitation to achieve the advantages above. Thus, the Pd and Au mass% would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “Pd and Au mass%” as a "result effective variable”, and arrive at the recited limitation.
However, Yamada discloses in [0002, 0008, 0021, 0022] that the at least one semiconductor chip and a lead frame or a substrate, in which an electrode of the semiconductor chip and an electrode of the lead frame, the electrode of the semiconductor chip and an electrode of the substrate, or electrodes of multiple semiconductor chips are connected by a noble metal-coated silver wire for ball bonding;
the silver wire contains at least one sulfur group element [0022], and a content of the sulfur group element relative to the entire wire is 0.1 mass ppm or more and 100 mass ppm or less (Sulfur content is less than 1ppm in [0022]).
References Lynn and Yamada are analogous art because they both are directed to bonding wires used in semiconductor packaging and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Lyn with the specified features of Yamada because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Yamada and Lyn so that at least one semiconductor chip and a lead frame or a substrate, in which an electrode of the semiconductor chip and an electrode of the lead frame, the electrode of the semiconductor chip and an electrode of the substrate, or electrodes of multiple semiconductor chips are connected by a noble metal-coated silver wire for ball bonding and the silver wire contains at least one sulfur group element, and a content of the sulfur group element relative to the entire wire is 0.1 mass ppm or more and 100 mass ppm or less as taught by Yamada in Lyn’s device since, this prevents leaning failures and spring failures in Silver bond wire [0017].
Regarding Claim 8, Lyn and Yamada disclose:  The noble metal-coated silver wire for ball bonding according to claim 7, Lyn further discloses: wherein the noble metal coating layer further comprises a gold intermediate layer on a core material surface of the palladium intermediate layer. Examiner notes that the claim does not specify which surface of the palladium intermediate layer is the core material surface (closer to silver core material or farthest from silver core material) and hence, Examiner is reading the core material surface to be an outer surface of the palladium intermediate layer that is farthest from the silver core layer. Since there is a gold layer formed on the palladium layer, an inner portion of the gold layer (closer to palladium intermediate layer) as the gold intermediate layer and the outer most portion of the gold layer is being used to read on the claimed gold skin layer.

Regarding Claim 9, Lyn and Yamada disclose:  The noble metal-coated silver wire for ball bonding according to claim 7.
Lyn does not disclose: wherein the core material further contains copper, and a copper content relative to the entire wire is 0.005 mass% or more and 2.0 mass% or less.
However, Yamada discloses in [0021] that the silver wire contains at least one or more of Pd,, Cu, Au, Zn, Pt, Ge, Sn, Ti and Ni and a copper content relative to the entire wire is between 0.005 mass% or more and 2.0 mass% or less (Cu content is less than 0.01 mass% to 8 mass%)[0021]).
References Lynn and Yamada are analogous art because they both are directed to bonding wires used in semiconductor packaging and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Lyn with the specified features of Yamada because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Yamada and Lyn so that the core material further contains copper, and a copper content relative to the entire wire is 0.005 mass% or more and 2.0 mass% or less as taught by Yamada in Lyn’s device since, this prevents leaning failures and spring failures in Silver bond wire [0017].
Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. 
With regards to Claims 1 and 7, Applicant argues in page 5 para 2 and 3 that “Thus, it is clear that since the palladium coating layer contains sulfur group element, as shown in Fig. 1, palladium particles can be left on the FAB surface. Without the sulfur group element in the wire, the desired advantages cannot be obtained, 
Since Lyn does not disclose the sulfur group element, the features of the present  invention are not disclosed or suggested by Lyn.”.
In response, the Office respectfully disagrees and notes that as stated in the rejections above, Lyn does not teach the presence of the sulfur group element, rather Yamada is being brought in to teach this limitation in claims 1 and 7.
Applicant argues in page 5 para 6 that “In the Action, it was stated with reference to [0012, 0013, 0015, 0016 and 0018] of Lyn that the addition of a noble metal coating on the silver wire leads to an ideal low cost gold wire replacement option. However, Lyn does not disclose or suggest the specific contents of the palladium, gold and sulfur group. Therefore, Lyn does not disclose or suggest the features of claim 1.”.
In response, the Office respectfully disagrees and notes that as stated in the rejections above, Lyn discloses a silver wire core with a noble metal coating comprising a Pd intermediate layer and a Gold skin layer in [0008]. The addition of Palladium and gold to a silver wire is done to come up with a low cost option for a traditional gold wire that has been used for wire bonding in the semiconductor arts. Lyn also discloses in [Abstract and 0012,0013,0015,0016,0018] that the addition of a noble metal coating on the silver wire with regards to improvements in the formation of a free air ball (FAB) in atmospheric conditions and uniform distribution of the coating material on the FAB due to changes in surface tension and annealing properties during ball formation process. One of ordinary skilled in the semiconductor arts would understand that the thicknesses or mass proportions of these coatings will need to be optimized to achieve a reliable wire bond that is also a low-cost replacement for the gold wire. 
A reliable wire bond as disclosed by Lyn in Abstract and [0012-0016 and 0018] is obtained by: (1) the noble materials' melting temperature is higher than the melting temperature of the core wire material, respectively; (2) the noble materials' molten surface tension is higher than that of the core wire material, respectively; (3) the noble materials show a high resistance to oxide formation between the melting temperature of the core wire material and the melting temperature of the respective material itself; and (4) the coating material has the additional characteristic that the material's melting temperature is lower than the boiling temperature of the core wire material. This would make it obvious for one of ordinary skilled in the art to vary these proportions and determine the optimum mass percentages of the noble materials coated to the silver core to achieve the best results. 
Applicant argues in page 5 last para and page 6 first para that “However, in paragraph 0022, it is explained that “(3) The bonding wire for semiconductor device use according to (1) or (2), wherein S contained in the impurities is 1 mass ppm or less and Cl is 0.5 mass ppm or less.” (emphasis added) S disclosed in Yamada is the impurities and is 1 mass ppm or less. In the invention, the sulfur group element is intentionally added, and the content thereof relative to the entire wire is 0.1-100 mass ppm including 0.1 and 100 mass ppm.”.
In response, the Office respectfully disagrees and notes that the Claim recites “the wire contains a sulfur group element” and does not specify any other characteristics of the sulfur group element as to where it is present in the bond wire or that it reacts with the silver core to form silver sulfide. Hence, a silver wire with S content (as taught by Yamada) reads on the recited limitation. Also note that this is a device claim and the process of adding sulfur to the wire be it as an addition or as an impurity is not pertinent since structural characteristic of the wire are considered for patentability. Additionally, one of ordinary skilled in the art would find it obvious to vary and optimize the S content in the claimed limit so that leaning failures and spring failures are prevented in the Silver bond wire as taught by [0017] of Yamada.
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the structural characteristics – silver sulfide as a barrier layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claimed limitation is presence of sulfur group element in the wire and a mass ppm value (between 0.1 -100ppm) which are disclosed by Yamada in [0022] as shown above.
Applicant argues in page 5 last para and page 6 para 3-5 that “The sulfur group used in the invention is entirely different of S as the impurities disclosed in Yamada. Also, Yamada does not rectify the deficiencies of Lyn. Namely, Yamada does not disclose or suggest the palladium content relative to an entire wire, and the gold content relative to the entire wire. Therefore, even if Lyn and Yamada are combined, claim 1 of the invention is not obvious.”.
In response, the Office respectfully disagrees and notes that as stated above, the Claim recites “the wire contains a sulfur group element” and does not specify any other characteristics of the sulfur group element as to where it is present in the bond wire or that it reacts with the silver core to form silver sulfide. Also note that this is a device claim and the process of adding sulfur to the wire be it as an addition or as an impurity is not relevant for determination of patentability as structural characteristic that imparts a certain attribute to the wire. Yamada is being brought in to teach the presence of Sulfur in the silver wire. Lyn discloses the Pd and Gold coating formed on a silver core of the wire. In conclusion, all claimed limitations of claims 1 and 7 are taught by the combination of Lyn and Yamada.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811